Citation Nr: 0213663	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  01-04 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from November 1950 to 
October 1952. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim seeking 
entitlement to service connection for residuals or a right 
ankle injury.  

The veteran failed to report for a Central Office hearing in 
December 2001. 


FINDINGS OF FACT

1.  The veteran suffered a contusion of his right leg in 
service in March 1951.  

2.  The veteran has current diagnoses of right plantar 
fasciitis, right ankle synovitis, right tarsal tunnel 
syndrome, degenerative joint disease of the right ankle, and 
peripheral neuropathy; his lower right leg and ankle 
disorders are not related to his contusion of the right leg 
in March 1951.  


CONCLUSION OF LAW

Service connection for a right ankle disability is denied.  
38 U.S.C.A. §§ 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2001). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that the veteran was 
hospitalized for a contusion of his right leg on March 10, 
1951.  He contended that he was wrestling the previous day 
when he thought he heard something snap in his right leg.  
The right leg was tender on the lateral surface in the lower 
third, and there was a small amount of soreness over the 
lateral malleolus.  The x-ray was negative for a fracture.  
Diagnosis was contusion of the right leg.  He was discharged 
to duty on March 15, 1951.  His discharge examination in 
October 1952 did not note whether the veteran's lower 
extremities were normal or abnormal.  

The veteran submitted a claim for compensation and pension in 
June 1972.  He claimed that his ankle and leg hurt, and that 
he could not walk at all times.  He claimed that he had been 
on the job 19 years with General Electric Company and at time 
had to rest his ankle and leg.  He stated that it was 
necessary to wear heavy shoes at all times.  He stated that 
he hurt his right leg and ankle in service in April 1951.  

The RO sent the veteran a letter in June 1972 asking that he 
submit statements from doctors who had treated him for his 
ankle after discharge to the present date.  The veteran did 
not respond.  

VA Medical Center treatment records were submitted from May 
to December 1999.  In May 1999, the veteran was seen and 
impression was right ankle pain, etiology not clear.  In 
August 1999, the examiner wrote under assessment, that he 
thought the veteran had either osteochondral defect from his 
previous ankle sprain versus lateral impingement.  In October 
1999, the examiner's diagnosis was right ankle pain, and 
right plantar fasciitis.  The examiner commented that the 
veteran had the early signs of osteoarthritis.  In December 
1999, the examiner's diagnosis was right ankle pain.  The 
examiner commented that the veteran had early degenerative 
joint disease of the ankle.  

A VA x-ray of the right ankle from August 1999 showed mild 
degenerative joint disease and a small ankle joint effusion 

In an April 2000 statement, the veteran alleged that in the 
1950s, he made a gas accelerator peddle for his left foot to 
relieve his right foot while driving his car, and in the 
1960s, he had the same made.  

Private treatment records were submitted from Group Health 
Associates.  They show that the veteran was seen for his 
right ankle.  In April 2000, assessment was plantar fasciitis 
and right ankle synovitis.  It was noted that the veteran had 
been on Naprosyn for six months without improvement.  An x-
ray from May 2000 shows that no definite right ankle 
abnormality was demonstrated.  The veteran was seen in 
November 2000.  It was noted that the injection around the 
tibialis posterior nerve gave him a little relief but nothing 
of significance.  The examiner opined that based on the 
results so far, and after reviewing the veteran's history, he 
felt that the veteran had a tarsal tunnel syndrome on the 
right.  

The veteran underwent a VA examination in February 2002.  He 
stated that he did not seek medical treatment for the pain 
for many years because it was initially intermittent and more 
of a nuisance.  He stated that in recent years, it became 
constant in its intensity, burning in nature involving the 
right heel and ankle.  He stated that he had been treated 
with multiple antiinflammatory medications as well as local 
cortical steroid injections, none of which were effective.  
He stated that the only thing that was effective in 
decreasing the pain was wearing tight-laced boots.  Diagnoses 
were remote severe right ankle sprain confirmed on review of 
the claims file, with no residual from the injury, and 
peripheral neuropathy.  The examiner commented that there was 
overwhelming evidence of the current diagnosis, given the 
current pain description as burning in sensation, as well as 
the nature of the pain getting worse with sleeping and better 
with weightbearing and tight shoe or garment.  The examiner 
commented that the electrodiagnostic testing confirmed this 
diagnosis, and that this was specifically not related to the 
veteran's remote injury, and was responsible for the 
veteran's current symptoms.  

The veteran was afforded a VA x-ray in February 2002.  There 
was no evidence of degenerative changes in the right ankle 
joint, and it was noted that the Achilles' tendon 
calcification was likely degenerative in nature.  


Analysis

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

While the VCAA was enacted during the pendency of this 
appeal, and was not specifically applied by the RO, there is 
no prejudice to the appellant in proceeding with this appeal, 
because the requirements under the VCAA have been satisfied. 
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is not prejudice to the appellant).  In that 
regard, the RO notified the veteran of the reasons for its 
decision, as well as the laws and regulations applicable to 
his claim.  This information was provided in the April 2001 
Statement of the Case, and in the June 2001 Supplemental 
Statement of the Case.  

Also, in January 2001, the RO sent the appellant a statement 
explaining the provisions of the VCAA.  He was asked to 
provide VA with information about medical evidence that might 
be available.  He was specifically told that that VA would 
assist him in obtaining additional evidence, such as private 
medical reports and VA medical reports.  In short, the RO 
informed the appellant which information and evidence that 
the appellant was to provide to VA and which information and 
evidence that the VA would attempt to obtain on behalf of the 
appellant.  38 C.F.R. § 3.159 (b) (2001); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).  

Moreover, the RO has satisfied the duty to assist the veteran 
in obtaining evidence relevant to his claim.  The veteran has 
not identified any additional, relevant evidence that has not 
been requested or obtained.  He has been examined by the VA 
in connection with his claim and he has not identified any 
additional, relevant evidence that has not been requested or 
obtained.

In view of the extensive development that has been undertaken 
in this claim over a period of several years, further 
development is not needed to comply with VCAA.  The veteran 
has been informed of the information and evidence needed to 
substantiate his claim, he has been made aware of how VA 
would assist him in obtaining evidence and information, and 
he has been scheduled for VA examinations.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.  In short, the requirements under the VCAA have 
been met.

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2002).  The mere fact of an 
in-service injury is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d). 

Degenerative joint disease is considered a chronic disease 
and shall be granted service connection although not 
otherwise established as incurred in service if manifested to 
a degree of 10 percent or more within one year following 
service provided the rebuttable presumptions of 38 C.F.R. 
§ 3.307 are also satisfied.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2001).

In short, the preponderance of the evidence is against the 
veteran's claim.  The evidence shows that the veteran 
suffered a contusion of his right leg in service in March 
1951 (for which he was hospitalized for 5 days), with no 
residual disability.  He stayed in service for a year and a 
half after his hospitalization, with no further notations 
about treatment for his right leg or ankle.  The evidence 
does not show medical treatment for the veteran's right lower 
leg or ankle after service until May 1999, over 45 years 
after service.  The veteran was asked to submit medical 
records of doctors who had treated him for his ankle prior to 
May 1999, but did not submit any medical records or names of 
doctors who had treated him.  

The veteran has a number of diagnoses of current right lower 
leg and ankle disorders.  Group Health Associates diagnosed 
the veteran with plantar fasciitis, right ankle synovitis, 
and tarsal tunnel syndrome on the right.  When the veteran 
was seen at the VA Medical Center in August 1999, the 
examiner thought that the veteran had either osteochondral 
defect (from his previous ankle sprain) or lateral 
impingement.  Also, a VA x-ray from August 1999 showed mild 
degenerative joint disease and a small ankle joint effusion.  
The VA Medical Center also commented later that year that the 
veteran had early signs of osteoarthritis.  

However, other than the comment made in the August 1999 
treatment record (where the examiner stated that the veteran 
had either osteochondral defect or lateral impingement and if 
it was osteochondral defect, it was from the veteran's 
previous ankle sprain), no medical professional has related 
the veteran's right lower leg/ankle disorder to service.  On 
the contrary, the veteran was afforded a VA examination in 
February 2002 specifically to clarify this matter, and after 
reviewing the claims file, the examiner diagnosed the veteran 
with remote severe right ankle sprain (with no residual from 
the injury) and peripheral neuropathy.  The examiner 
commented that electrodiagnostic testing confirmed this 
diagnosis, he stated that it was specifically not related to 
the veteran's remote injury.  

The Court has rejected the "treating physician rule," which 
holds that opinions of a claimant's treating physician are 
entitled to greater weight than opinions from medical experts 
who have not treated a claimant. Guerrieri v. Brown, 4 Vet. 
App. 467, 471 (1993).  In comparing the different opinions, 
greater weight is given to that of the VA doctor who 
conducted the February 2002 examination, than to that of the 
VA doctor who saw the veteran on an outpatient basis in 
August 1999.  For one thing, the VA physician at the February 
2002 examination had the claims folder to review while there 
is no indication that the other examiner did.  Also, the 
February 2002 examination report is much more detailed than 
the August 1999 treatment record.  For these reasons, the 
opinion of the VA physician from the February 2002 
examination is afforded more weight, and it is determined 
that the veteran's current right ankle disorders are not 
related to his right leg contusion in service.  

Although the veteran claims that his current right lower leg 
and ankle disorders are related to the contusion for which he 
was hospitalized in service, he is not a medical professional 
who can make such a determination.  The veteran is competent 
to describe symptoms he had during service, but as a lay 
person, he is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for right ankle 
disability must be denied.  38 U.S.C.A §5107 (West Supp. 
2002).


ORDER

Entitlement to service connection for a right ankle 
disability is denied.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

